Citation Nr: 0304148	
Decision Date: 03/10/03    Archive Date: 03/18/03	

DOCKET NO.  00-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had 10 month's active service from October 1986 
to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied an evaluation in excess of 10 percent for a 
right foot disability.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran's right foot plantar fasciitis is 
consistently demonstrated to cause pain and discomfort on 
extended use, but there is an absence of evidence of X-ray 
abnormality associated with plantar fasciitis, chronic 
swelling, muscle atrophy, or other findings demonstrable of a 
right foot injury which could be fairly characterized as 
moderately severe.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right foot plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, Diagnostic 
Codes 5277, 5279, 5284 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants of the evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO has 
notified the veteran of the evidence necessary to 
substantiate his pending claim for an increased evaluation 
for right foot plantar fasciitis in rating decisions issued 
in November 1988, April 1990, August 2000, and in a Statement 
of the Case in August 2000.  The veteran was specifically 
advised of VA's duties to assist and notify in the newly 
adopted VCAA in correspondence posted to him in February and 
October 2001.  

The RO has collected the service medical records and records 
of private treatment identified by the veteran.  The veteran 
has been provided VA examinations in the past, and the most 
recent examination associated with this claim, conducted in 
January 2000, is adequate for rating purposes.  During his 
most recent hearing before the undersigned, the veteran 
indicated that he did not often seek treatment for his 
service-connected right foot, and that his most recent 
treatment had been provided privately some time in 1999, and 
he believed these records were already on file.  

The RO specifically notified the veteran of the type of 
evidence necessary to support his claim and notified the 
veteran that he might submit any relevant evidence, or that 
the RO would collect such evidence on his behalf if he would 
reasonably identify it by proper completion with medical 
release forms for private clinical records.  The veteran has 
been advised of the evidence he must submit and the evidence 
the VA would collect on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was advised 
of his right to present lay evidence and did so at a personal 
hearing before the undersigned in October 2002.  All known 
and available evidence has been collected for review and 
there remains no outstanding evidence indicated by the record 
or reported by the veteran which remains uncollected for 
review.  The duties to notify and assist under VCAA have been 
satisfied.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability during the period of the appeal is of primary 
concern.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Schedular ratings for the feet are provided at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 through 5284.  Bilateral weak 
foot as a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
muscles, disturbed circulation, and weakness warrants a 
10 percent evaluation.  Diagnostic Code 5277.  Metatarsalgia 
(defined as pain of the foot) or anterior Morton's disease 
warrants a 10 percent evaluation for either one or both feet.  
Diagnostic Code 5279.  Other unspecified injuries of the foot 
which result in moderate disability warrant a 10 percent 
evaluation, which result in moderately severe disability 
warrant a 20 percent evaluation, and which result in severe 
disability warrant a 30 percent evaluation, and with actual 
loss of use of the foot, warrant a 40 percent evaluation.  
Diagnostic Code 5284.

Facts:  The veteran was initially granted service connection 
for right foot plantar fasciitis in a February 1989 rating 
decision, with an assigned 10 percent evaluation, effective 
from November 1988.  The veteran had previously been denied 
service connection for pes planus and hammertoes as 
constitutional or developmental abnormalities and those 
determinations have become final.  He had complained of right 
foot or arch pain during service which were related to 
standing and walking, and the diagnosis was plantar 
fasciitis.  These symptoms continued after service.  

On October 1987 VA examination, there was right foot pes 
planus with hammertoe deformities of the small toes of both 
feet.  However, there were no calluses, there was no 
tenderness to pressure over the feet, and there was no 
swelling or limitation of motion.  X-ray studies revealed a 
"suggestion" of claw-toe deformity of the 4th and 5th toes of 
both feet, but the feet were otherwise unremarkable and no 
significant degree of pes planus was appreciated.

The veteran is shown to have sought some outpatient treatment 
for his right foot in early 1988, and received two injections 
of Celestone and was prescribed Motrin, with improvement of 
pain.  There was some mild sensitivity in the right arch, and 
right inferior heal pain.  Objective examination showed mild 
palpable tenderness in the medial fascial bend on the right 
arch, but the arch structure remained intact.  However, since 
that time, it does not appear that the veteran has sought or 
received any specific outpatient treatment for right foot 
plantar fasciitis.  

There are private treatment records on file which show 
continuing treatment for uncontrolled hypertension, 
hypercholesterolemia, and left knee pain with meniscectomy.  
The Board notes that the veteran's hypertension is shown to 
have resulted in swelling of the lower extremities on 
occasion and it is demonstrated that the veteran has, on 
occasion, been noncompliant with the medication for this 
disability.  The Board also notes that the veteran is shown 
to have received strong medical advice with respect to diet 
as an important treatment for his difficulties with 
hypertension, high cholesterol, and lower extremity 
disorders.  However, throughout numerous records of private 
treatment, there is a notable absence of complaints, findings 
or treatment for right foot plantar fasciitis.

In April 1990, the veteran was provided a VA examination.  He 
reported a history of pain in the arch of the right foot and 
said he had occasional swelling after prolonged standing.  He 
said he continued to wear arch supports that were given to 
him.  Examination revealed no cyanosis, clubbing or edema.  
There was mild pes planus, bilaterally.  There was a 
hammertoe deformity of both little toes.  The veteran claimed 
pain on pressure under and on the backs of the heels, 
bilaterally, and in the right foot arch.  There was no 
swelling, induration, or limitation of motion of the arch 
noted.  The diagnosis was pes planus with hammertoe 
deformities, bilaterally, and right foot plantar fasciitis 
"by history."  

In January 2000, the veteran was provided a VA examination.  
He complained that both feet were painful and, that if he 
walked for about three miles, four hours later the bottom of 
the feet became sore.  He reported that he did not have to 
walk that far for his employment, but when he performed 
parades or extra duty, he had increased pain.  He said he did 
not miss any time from work because of his feet.  The veteran 
was had an erect posture and a normal gait.  The right foot, 
upon examination, revealed a "slight discomfort on palpation 
of the plantar fascia."  The veteran could walk on his toes 
and heels, and there was no apparent rotation of the foot or 
flattening of the longitudinal arch.  The diagnosis was right 
foot plantar fasciitis.  

In October 2002, the veteran testified before the 
undersigned.  He reported that he once sought treatment at a 
VA medical center but that he had to wait too long to be seen 
and never returned.  He reported that he had last been seen 
for his feet some time in 1999.  He believed those records 
were already on file.  He indicated that his right foot was 
often painful on use, but that he was unable to seek medical 
attention every time this happened.  He reported occasional 
swelling from hard use.  He reported having been prescribed 
arch inserts.  

Analysis:  A clear preponderance of the evidence on file is 
against an evaluation in excess of the currently assigned 
10 percent for the veteran's right foot plantar fasciitis.  A 
review of the clinical history on file shows that this 
disability has been rather consistent over the years.  The 
veteran is shown to have some pain and discomfort on use of 
the right foot in the area of the arch.  However, the 
objective medical evidence on file does not demonstrate X-ray 
abnormality associated with plantar fasciitis, or chronic 
swelling, or skin changes, or atrophy of musculature, or 
other demonstrable pathology of the foot.  

The Schedule does not contain a separate diagnostic code for 
plantar fasciitis and the veteran has been rated by analogy 
to bilateral weak foot in accordance with Diagnostic 
Code 5277 with a 10 percent evaluation, although he is only 
service-connected for right foot plantar fasciitis.  The more 
appropriate analogous diagnostic code is metatarsalgia at 
Diagnostic Code 5279 which provides a 10 percent evaluation 
for foot pain, unilateral or bilateral.  

Service connection for pes planus (flatfoot) and hammertoes 
has been denied and any pain or symptoms attributable to 
those disorders would not be combined with service-connected 
right foot plantar fasciitis because this would be against 
the rule prohibiting pyramiding ratings at 38 C.F.R. § 4.14.  
The veteran is also not shown by the clinical evidence of 
record to have malunion or nonunion of the bones of the feet 
as to warrant a higher rating under Diagnostic Code 5283.  

The only other available diagnostic code for an analogous 
rating is for other foot injury, Diagnostic Code 5283, and 
the veteran's level of symptoms from right foot plantar 
fasciitis most nearly approximate a moderate foot injury and 
the currently assigned 10 percent evaluation.  The clinical 
evidence on file does not meet or closely approximate that 
which might fairly be characterized as a moderately severe 
foot injury for the next higher 20 percent evaluation. 

The veteran is not demonstrated to seek or to have been 
provided routine medical care for right foot plantar 
fasciitis.  While he has testified that he cannot take time 
from work every time his foot hurts, it is clear from the 
clinical evidence on file that he has and does seek clinical 
treatment for other unrelated disabilities, such as 
hypertension, and left knee and other difficulties.  There is 
not evidence supporting, nor does the veteran contend, that 
he has lost any time from work due to right foot plantar 
fasciitis.  For these reasons and bases, the presently 
assigned 10 percent evaluation must be confirmed and 
continued in the absence of clinical evidence which shows a 
greater degree of right foot disability attributable to 
incidents of military service.  

ORDER

Entitlement to evaluation in excess of 10 percent for left 
foot plantar fasciitis is denied.


                       
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

